Exhibit 10.7

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT, dated as of August 30, 2016
(this “Amendment”), is entered into by and among Essendant Co., an Illinois
corporation (formerly known as United Stationers Supply Co.; the “Company”),
Essendant Inc., a Delaware corporation (formerly known as United Stationers
Inc.; the “Parent”), and the holders of Notes issued by the Company that are
parties hereto.

RECITALS

A.Pursuant to a Note Purchase Agreement dated as of November 25, 2013, among the
Company, the Parent and the purchasers listed on Schedule A thereto (as amended,
supplemented or otherwise modified prior to the date hereof, the “Note Purchase
Agreement”), the Company issued $150,000,000 of its 3.75% Secured Senior Notes
due January 15, 2021 (the “Notes”).  Capitalized terms that are used herein
without definition and that are defined in the Note Purchase Agreement shall
have the same meanings herein as in the Note Purchase Agreement.

B.The parties hereto wish to amend the Note Purchase Agreement in the respects,
but only in the respects, hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.Amendment to the Note Purchase Agreement.  (a)  Effective as of the date first
above written and subject to the satisfaction of the conditions precedent set
forth in Section 2 below, Section 10.1 the Note Purchase Agreement is hereby
amended and restated to read in its entirety as follows:

“Section 10.1.Leverage Ratio.  The Parent and the Company will not permit the
ratio (the “Leverage Ratio”), determined as of the end of each of the Parent’s
Fiscal Quarters, of (i) Consolidated Funded Indebtedness of the Parent and its
Subsidiaries to (ii) Consolidated EBITDA for the then most recently completed
four Fiscal Quarters to be greater than 3.50 to 1.00; provided, however, that
the maximum Leverage Ratio permitted under this Section 10.1 shall be increased,
in the case of (x) one or more Qualifying Permitted Acquisitions in which the
cash portion of the Purchase Price for all such Qualifying Permitted
Acquisitions consummated in the trailing twelve month period is in excess of
$150,000,000, to 4.00 to 1.00, and (y) unless and to the extent that clause (x)
above does not apply, one or more Qualifying Permitted Acquisitions in which the
cash portion of the Purchase Price for all such Qualifying Permitted
Acquisitions consummated in the trailing twelve month period is in excess of
$75,000,000, to 3.75 to 1.00 (any such increase pursuant to clause (x) or clause
(y), a “Covenant Holiday”), in each case, for the first four Fiscal Quarters
(or, solely with respect to the Covenant Holiday under clause (x) that commenced
with the Fiscal Quarter ending September 30, 2015, for the first six Fiscal
Quarters) immediately following the Qualifying Permitted Acquisition giving rise
to the Covenant Holiday (inclusive of the fiscal quarter in which such
Qualifying Permitted Acquisition occurs); provided, further, that (A) at the
time of any Qualifying Permitted Acquisition giving rise to any proposed
Covenant Holiday arising pursuant to clause (x) above, the Leverage Ratio,
calculated on a pro forma



4218061

--------------------------------------------------------------------------------

 

basis based on the Parent’s most recent financial statements delivered pursuant
to Section 7.1 and giving effect to such Qualifying Permitted Acquisition
(including any incurrence of Indebtedness in connection therewith) and any
Acquisition (including any incurrence of Indebtedness in connection therewith)
and Material Disposition (including any reduction of Indebtedness in connection
therewith) since the date of such financial statements as if such Qualifying
Permitted Acquisition and any such Acquisition and Material Disposition (and any
incurrence or reduction of Indebtedness in connection with any of the foregoing)
had occurred as of the first day of the four quarter period set forth in such
financial statements, shall not exceed 3.75 to 1.00, (B) the Leverage Ratio
shall have been less than 3.50 to 1.00 for at least two consecutive Fiscal
Quarters immediately proceeding the commencement of such proposed Covenant
Holiday, and (C) the Company shall have paid the additional interest as provided
in Section 1.3.  The Leverage Ratio shall be calculated as of the last day of
each Fiscal Quarter of the Parent based upon (a) for Consolidated Funded
Indebtedness, Consolidated Funded Indebtedness as of the last day of each such
Fiscal Quarter, and (b) for Consolidated EBITDA, the actual amount as of the
last day of each Fiscal Quarter for the most recently ended four consecutive
Fiscal Quarters.”

(b)Effective as of the date first above written and subject to the satisfaction
of the conditions precedent set forth in Section 2 below, the definition of
“Transition Period” in Schedule B to the Note Purchase Agreement is hereby
amended and restated to read in its entirety as follows:

““Transition Period” means the period commencing on the date the Parent or any
Subsidiary makes a Qualified Permitted Acquisition of any Person or line of
business and ending on the last day of the fourth full Fiscal Quarter following
the date of the consummation of such Qualified Permitted Acquisition (or, solely
with respect to the Qualified Permitted Acquisition that gave rise to the
Covenant Holiday that commenced with the Fiscal Quarter ending September 30,
2015 (the “Trigger Qualified Permitted Acquisition”), Transition Period means
the period commencing on the date the Trigger Qualified Permitted Acquisition
occurred and ending on the last day of the sixth full Fiscal Quarter following
the date of the consummation of the Trigger Qualified Permitted Acquisition).”

(c)The Company hereby agrees to pay an amendment fee to or on behalf of the
holders of the Notes (the “Noteholders’ Amendment Fee”) as set forth in Exhibit
A hereto.  The holders hereby waive the requirements of the first sentence of
Section 17.2(b) of the Note Purchase Agreement.

2.Conditions of Effectiveness.  This Amendment shall become effective and be
deemed effective as of the date hereof, if, and only if, each of the following
conditions is satisfied:

(a)The warranties and representations of the Company and the Parent contained in
Section 3 of this Amendment shall be true and correct as of the date of this
Amendment.

(b)Executed counterparts of this Amendment, duly executed by the Company and the
holders and acknowledged and agreed to by the Subsidiary Guarantors, shall have
been delivered to Chapman and Cutler LLP, as special counsel to the holders.

2

 

--------------------------------------------------------------------------------

 

(c)The holders (or Chapman and Cutler LLP, on behalf of the holders) shall have
received (i) a true, complete and correct copy of the amendment to the Credit
Agreement relating to the subject matter of this Amendment (the “Credit
Agreement Amendment”) and (ii) a true, complete and correct copy of the consent
of the lenders under the Company’s asset backed securities facility (the “ABS
Facility”) relating to the subject matter of this Amendment (the “ABS Consent”),
and each of such Credit Agreement Amendment and ABS Consent shall be in full
force and effect prior to the effective date of this Amendment or simultaneously
therewith.

(d)The Company shall have paid the Noteholders’ Amendment Fee.  

(e)The Company shall have paid the reasonable and documented fees and expenses
of Chapman and Cutler LLP, special counsel to the holders, in connection with
the preparation, execution and delivery of this Amendment, to the extent
invoiced prior to the date hereof.

3.Representations and Warranties.  Each of the Company and the Parent hereby
represents and warrants (which representations shall survive the execution and
delivery of this Amendment) to the holders that:

(a)this Amendment and the Note Purchase Agreement as amended hereby, constitute
legal, valid and binding obligations of the Company and the Parent and are
enforceable against the Company and the Parent in accordance with their terms;

(b)the execution, delivery and performance by the Company and the Parent of this
Amendment (i) have been duly authorized by all necessary corporate action on the
part of the Company and the Parent; (ii) do not require the consent, approval or
authorization of any Governmental Authority, except for the filing of a Form 8-K
with the SEC or any state blue sky laws; and (iii) do not and will not
(A) contravene, result in any breach of, or constitute a default under, or,
except for the Liens under the Collateral Documents, result in the creation of
any Lien in respect of any property of the Parent, the Company or any Subsidiary
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, shareholders agreement or any
other agreement or instrument to which the Parent, the Company or any Subsidiary
is bound or by which the Parent, the Company or any Subsidiary or any of their
respective properties may be bound, (B) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Parent, the Company or any Subsidiary, or (C) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Parent, the Company or any Subsidiary;

(c)no Default or Event of Default has occurred which is continuing as of the
date hereof or would exist after giving effect to this Amendment; and

(d)neither the Company nor the Parent has paid any fees or other form of
consideration in connection with the solicitation of an amendment or consent in
connection with any other agreements pursuant to which Indebtedness of the
Company is outstanding

3

 

--------------------------------------------------------------------------------

 

which relate to the subject matter of this Amendment (including, without
limitation, the Credit Agreement and the ABS Facility), except for the
Noteholders’ Amendment Fees, an amendment fee to the lenders under the Credit
Agreement as described in the Credit Agreement Amendment and any fees paid to
JPMorgan Chase Bank, N.A. in its capacity as Agent under the Credit Agreement
and/or arranger with respect to the Credit Agreement Amendment.

4.Reference to and Effect on the Note Purchase Agreement.

(a)Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Note Purchase Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Note Purchase Agreement, as amended hereby.

(b)Except as specifically amended above, the Financing Documents and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect, and are hereby ratified and
confirmed.

(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any of the holders of the Notes, nor constitute a waiver of any provision of
any Financing Document or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

5.Governing Law.  This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the state
of New York excluding choice of law principles of the law of such state that
would require the application of the laws of a jurisdiction other than such
state.

6.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.Counterparts; Electronic Execution.  This Amendment may be executed by one or
more of the parties to the Amendment on any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart hereof by facsimile or
email transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

8.Entirety.  This Amendment embodies the entire agreement among the parties
hereto and supersedes all prior agreements and understandings, oral or written,
if any, relating to the subject matter hereof.

[signature pages begin on next page]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

ESSENDANT CO.

 

 

By: /s/Robert J. Kelderhouse

Name:  Robert J. Kelderhouse

Title:  Vice President and Treasurer

 

 

ESSENDANT INC.

 

 

By: /s/Robert J. Kelderhouse

Name:  Robert J. Kelderhouse

Title:  Vice President and Treasurer

 




 

--------------------------------------------------------------------------------

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

By: /s/Jason Boe

Name: Jason Boe

Title: Vice President

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

By: PGIM, Inc.

   (as Investment Manager)

 

 

By: /s/Jason Boe

Name: Jason Boe

Title: Vice President

 

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

 

By: Prudential Investment Management (Japan), Inc. (as Investment Manager)

 

By:  PGIM, Inc. (as Sub-Adviser)

 

 

By: /s/Jason Boe

Name: Jason Boe

Title: Vice President

 




 

--------------------------------------------------------------------------------

 

FARMERS INSURANCE EXCHANGE

MID CENTURY INSURANCE COMPANY

FARMERS NEW WORLD LIFE INSURANCE COMPANY

PHYSICIANS MUTUAL INSURANCE COMPANY

 

By:  Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By:  Prudential Private Placement Investors, Inc.

(as its General Partner)

 

 

By: /s/Jason Boe

Name: Jason Boe

Title: Vice President




 

--------------------------------------------------------------------------------

 

METLIFE INSURANCE COMPANY USA

f/k/a METLIFE INSURANCE COMPANY OF CONNECTICUT

 

by Metropolitan Life Insurance Company, its Investment Manager

 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

 

By: /s/John Wills

Name: John Wills

Title: Managing Director




 

--------------------------------------------------------------------------------

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

By:  Babson Capital Management LLC as Investment Adviser

 

 

By: /s/Elizabeth A. Perenick

Name: Elizabeth A. Perenick

Title: Managing Director

 

 

MASSMUTUAL ASIA LIMITED

 

By:  Babson Capital Management LLC as Investment Adviser

 

 

By: /s/Elizabeth A. Perenick

Name: Elizabeth A. Perenick

Title: Managing Director

 




 

--------------------------------------------------------------------------------

 

WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY

 

 

By: /s/C. Shawn Bengston

Name: C. Shawn Bengston, PhD, CFA

Title: Vice President Investment

 

 

 






 

--------------------------------------------------------------------------------

 

Acknowledged and agreed to by:

SUBSIDIARY GUARANTORS:

 

ESSENDANT FINANCIAL SERVICES LLC

ESSENDANT MANAGEMENT SERVICES LLC

ESSENDANT INDUSTRIAL, LLC

O.K.I. SUPPLY, LLC

OKI MIDDLE EAST HOLDING CO.

CPO COMMERCE ACQUISITION, LLC

CPO COMMERCE, LLC

LIBERTY BELL EQUIPMENT CORPORATION

TRANSSUPPLY GROUP, LLC

LABEL INDUSTRIES, INC.

XL CHAMPION HOLDINGS, LLC

AJS GROUP, LLC

NESTOR HOLDING COMPANY

NESTOR SALES HOLDCO, LLC

NESTOR SALES, LLC

 

 

By: /s/Robert J. Kelderhouse

Name:  Robert J. Kelderhouse

Title:  Vice President and Treasurer

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A - NOTEHOLDERS’ AMENDMENT FEES

 

AMOUNT

PAYABLE TO

WIRING INSTRUCTIONS

$5,000

(Prudential as Admin Agent - see wiring instructions)

 

Currency:USD

Instructions:Remit Payment on Effective Date (aka Due Date)

Beneficiary Name:U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address:214 N. Tryon St 26th Floor Charlotte, NC 28201

Primary Bank Name:U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number:091000022

Account Name:Paying Agent DDA - Essendant Inc.

Account Number:

FFC:183542-700

 

$5,000

Metropolitan Life Insurance Company

Bank Name:         JPMorgan Chase Bank

ABA Routing #:   021-000-021

Account No.:       

Account Name:    Metropolitan Life Insurance Company

Ref:  Amendment Fee - United Stationers Supply Co. 3.75% due 1/15/2021

 

$5,000

Massachusetts Mutual Life Insurance Company

MassMutual

Citibank

New York, New York

ABA # 021000089

Acct # 

RE:  Essendant Amendment Fee

 

$5,000

Woodmen of the World Life Insurance Society

Northern CHGO/Trust

ABA # 071000152

Credit Wire Account #5186041000

Account #

Account Name:  Woodmen of the World Life Insurance Society-General

Swift# CNORUS44

RE: United Stationers Supply Co., 3.75% Secured Senior Notes due January 15,
2021, PPN 913008 A@7 -- Amendment Fee

 

--------------------------------------------------------------------------------

 

 

 